Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 & 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub No. CN 108875521) and further in view of Yu (Pub No. CN 107909059). 
Regarding claim 1, Wang discloses a face recognition method, comprising: performing attribute feature extraction on an image to be processed comprising a target object to obtain N attribute features of the target object, N being an integer greater than 1 (Page. 3: performing attribute feature extraction [Wingdings font/0xE0]The characteristic extraction sub-network for the first characteristic pattern of the to-be processed image output with different sizes, first characteristic pattern of the plurality of the different sizes of the formed multilayer first feature map, the attention sub-network for each first feature map output corresponding to the attention map. Note: Feature map having plurality of features); performing attention feature extraction on the image to be processed based on an attention mechanism to obtain N attention features of the target object (Page. 8: Attention feature extraction of a human face key area from an image & Page 12: feature extraction sub-network for first characteristic pattern of the input image output attention sub-network for generating attention map based on said first characteristic pattern, and based on the first feature map and the attention map generating second feature map. Note: Feature map having plurality of features); determining a face recognition result of the target object according to the N attribute features and clustered attention features (Abstract: Face detection and face recognition based on the attribute features & Para. 11-12: Face detection based on the multiple attribute feature and combined features. Combined features read as “clustered attention features”).
Wang is silent regarding clustering the N attention features to obtain M clustered attention features, M being a positive integer and M < N.
In a similar field of endeavor, Yu discloses clustering the N attention features to obtain M clustered attention features, M being a positive integer and M < N (Page. 4-5: Attention map & Cluster map & Cluster K1. Single cluster feature generated from multiple attention features). Yu further discloses determining an image recognition result of the target object according to the N attribute features and M clustered attention features (Page. 14: Image set detection based on the clustering map-map 1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the image clustering system of Yu’s disclosure with the image detection based on the feature extraction, as taught by Wang. Doing so would have resulted in effectively determine and detecting images and recognizing images based on the image features. 
Regarding claim 11, Claim 11 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 20, Claim 11 corresponds to claim 1 and is analyzed accordingly.




Regarding claim 2 & 12, Wang is silent regarding the clustering the N attention features to obtain the M clustered attention features comprises: clustering the N attention features to obtain M cluster sets, each of the N attention features corresponding to one of the M cluster sets; and respectively determining a clustered attention feature of each of the M cluster sets to obtain the M clustered attention features.
Yu discloses the clustering the N attention features to obtain the M clustered attention features comprises: clustering the N attention features to obtain M cluster sets, each of the N attention features corresponding to one of the M cluster sets; and respectively determining a clustered attention feature of each of the M cluster sets to obtain the M clustered attention features (Page. 5: Setting inter-picture cluster number K1 and perform cluster analysis on pixel point. K means clustering analysis on all pixel point, obtain K1 cluster and cluster centers. Using Cluster to each pixel point to generate cluster collaboration map for set of images).
At the time of filling, it would have been obvious to use clustering method to analysis image in an image processing system to further identify the image. 
Regarding claim 3 & 13, Wang discloses multiplying the N attribute features respectively by the N attention features to obtain N enhanced attribute features, wherein the determining the face recognition result of the target object according to the N attribute features and the M clustered attention features comprises: respectively correcting the N enhanced attribute features according to the M clustered attention features to obtain the face recognition result of the target object (Page. 9: point-by-point multiplying the attention map with the first feature map to generate a second feature map; the attention map is multiplied (.e., hadamard computed) point-by-point by the first feature map after the zooming-in operation to generate a second feature map. Point-by-point multiplication of the force map with the first feature map after magnification can enhance the features of the critical region of the face (Le., the region of high attention) in the first feature map, form a second feature map with enhanced critical regions of the face).
Regarding claim 4 & 14, Wang discloses the determining the face recognition result of the target object according to the N attribute features and the M clustered attention features comprises: respectively correcting the N attribute features to obtain the face recognition result (Page. 9: Multiplying the attention map by the first feature map point-by-point performing a hadamard calculation, to generate a second feature map to enhance or modify the feature).
Wang is silent regarding the M clustered attention features.
Yu discloses the M clustered attention features (Page. 4-5: modify the attention feature of the cluster to the attribute feature based on multiplying the attention feature of the cluster  with the other features to obtain a fused feature).
At the time of filling, it would have been obvious to use clustered features to identify image in a image processing system.
Regarding claim 5 & 15, Wang discloses multiplying the N enhanced attribute features respectively by the clustered attention features corresponding to at least some of the N attribute features to obtain the face recognition result (Page. 9: Multiplying the attention map with the first feature map to generate a second feature map; the attention map is multiplied point-by-point by the first feature map after the zooming-in operation to generate a second feature map. Point-by-point multiplication of the force map with the first feature map after magnification can enhance the features of the critical region of the face (Le., the region of high attention) in the first feature map, form a second feature map with enhanced critical regions of the face to detect face).
Regarding claim 6 & 16, Wang discloses multiplying the N enhanced attribute features respectively by the clustered attention features corresponding to at least some of the N attribute features to obtain the face recognition result (Page. 9: Point-by-point multiplication of the force map with the first feature map after magnification can enhance the features of the critical region of the face (Le., the region of high attention) in the first feature map, form a second feature map with enhanced critical regions of the face to detect face).
Regarding claim 7 & 17, Wang discloses implemented by a neural network (Page 8: Neural network)comprising a multi-task convolution network, a plurality of individual attention networks, and a clustering network (Page. 8), wherein the multi-task convolution network is configured to perform the attribute feature extraction on the image to be processed (Page. 8-9: Attention feature), the plurality of individual attention networks are configured to perform the attention feature extraction on the image to be processed, and the clustering network is configured to cluster the N attention features (Page. 8: Attention feature extraction of a human face key area from an image & Page 12: feature extraction sub-network for first characteristic pattern of the input image output attention sub-network for generating attention map based on said first characteristic pattern).
Regarding claim 8 & 18, Wang discloses adjusting network parameters of the plurality of individual attention networks according to a network loss of the clustering network during training of the neural network (Page 3: Attention loss is calculated based on an attention map output by the attention sub-network and a supervisory signal of the attention map, and that parameters of the neural network are optimized).
Regarding claim 9 & 19, Wang is silent regarding the clustering comprises spectral clustering, and the M clustered attention features are respectively cluster centers of the M cluster sets.
the clustering comprises spectral clustering, and the M clustered attention features are respectively cluster centers of the M cluster sets (Page. 7: Cluster centers for the kth category are calculated. On this basis, the clustering of features by spectral clustering, and the setting of attention features as cluster centers).
At the time of filling, it would have been obvious to use clustering system of image features to recognize image in the image processing. 
Regarding claim 10, Wang discloses displaying the determined face recognition result of the target object on an electronic device

Claim 10 is/ are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub No. CN 108875521), in view of Yu (Pub No. CN 107909059) and further in view of Zhou (Pub No. 2017/0032601).
Regarding claim 10, Wang is silent regarding displaying the determined face recognition result of the target object on an electronic device.
Zhou discloses displaying the determined face recognition result of the target object on an electronic device (Para. 85: displaying the face recognition result).
At the time of filling, it would have been obvious to display face recognition result to show the result for end user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/            Primary Examiner, Art Unit 2648